Case 1:18-

cv-03501-JGK Document 263 Filed 07/18/19 Page 1of1
JONES DAY

 

 

USDS SDNY
DOCUMENT

ELECTRONICALLY FILED -

DOC #:

  
   

250 VESEY STREET * NEW YORK, NEW YORK 10281.1047

| TELEPHONE: +1.212.926.3939 «+ FACSIMILE: #1.212.755.7306

DirREcT NUMBER: {212} 326-3733
JGROSS@JONESDAY.COM

 

DATE FILED: FAB/ 1%]

 

 

 

 

July 15, 2019

VIA OVERNIGHT MAIL The € bucedrolce db gc lhe

Honorable John G. Koelt! ie C a A> er18% slike ft Ui hora te Dua WB VOLE
United States District Court

D
Southern District of New York the gece” {yunor ath Coy lnT

Daniel Patrick Moynihan fs
United States Courthouse Mille, Gee ty ee ab ctfen y U
500 Pearl Street

New York, NY 10007-1312 bolt

Re: Democratic National Committee v. The Russian at Ay al., i. 9, /
Case No. 1:18-cv-3501-JGK-SDA a (7

Dear Judge Koeltl:

It has come to our attention that the set of courtesy copies provided to you on June 4,
2019, of all filings related to Defendant Donald J. Trump for President, Inc.’s Motion to Dismiss
the Second Amended Complaint (ECF No. 226), erroneously included an incorrect document at
Tab 2. Instead of including a courtesy copy of the Campaign’s Memorandum of Law in Support
of its Motion to Dismiss the Second Amended Complaint (ECF No. 227), we inadvertently
included a copy of the Campaign’s Memorandum of Law in Suppoxt of its Motion to Dismiss the
Amended Complaint (ECF No. 212), which was mooted by the DNC’s Second Amended
Complaint.

The enclosed courtesy copy binder includes the correct versions of all filings related to
the Campaign’s Motion to Dismiss the Second Amended Complaint, including the correct
version of the Campaign’s Memorandum of Law. We sincerely apologize for this oversight.

 

 

ee submitted,

el rn. Or. J

ben 6 wi | James M, Gross

Chie tn tr OF
JOH® 3 “OELTL
US...

 

 

 

 

ALKHOBAR * AMSTERDAM © ATLANTA « BEIJING « BOSTON « GRISBDANE © GRUSSELS + CHICAGO * CLEVELAND « COLUMBUS * DALLAS
DETROIT « DUBAL « DOSSELDORF « FRANKFURT «# HONG KGNG * ?IOUSTON « IRVINE « JEDDAH *« LONDON » LOS ANGELES
MADRID * MEXICO CITY « MIAMI » MILAN «© MOSCOW e MUNICH * NCW YORK « PARIS * PERTH «+ PITTSBURGH «* RIYADH
SAN DIEGO ¢ SAN FRANCISCO « SAO PAULO # SHANGHAS © SILICGN VALLEY * SINGAPORE ¢ SYDNEY * TAIPEL » TOKYO »« WASHINGTON

 
